Citation Nr: 1538523	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of linear fracture of left lateral femoral condyle (also referred to herein as a "left knee disability"), currently rated at 20 percent disabling, to exclude a temporary total rating effective from April 25, 2007, to June 1, 2007.

2.  Entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 20 percent rating for service-connected residuals of a linear fracture of the left lateral femoral condyle under Diagnostic Code 5255 (previously rated under Diagnostic Code 5257).  However, the Agency of Original Jurisdiction (AOJ) during the course of the appeal has been the Atlanta RO in Decatur, Georgia.

This case was previously before the Board in January 2012, at which time the Veteran's knee claim was remanded to provide him with a new VA examination, and to obtain updated medical records.  The Board finds that the requested actions were completed and the matter was properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The case returned to the Board in June 2014, at which time the Board determined that the Veteran's knee condition should be rated under Diagnostic Code 5257, and warranted no more than a 20 percent rating under that diagnostic code.  The Board also granted a separate 10 percent rating under Diagnostic Code 5003, and remanded the Veteran's case for further development as to whether a total disability rating based on individual employability due to service-connected disabilities (TDIU) was warranted.  The Veteran appealed that part of the Board's decision that denied a disability rating in excess of 20 percent for his left knee condition.  In a Joint Motion for Partial Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in June 2015, the parties agreed to partially vacate the June 2014 Board decision (the separate 10 percent rating assigned by the Board for arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, was left undisturbed), and remanded the case for additional reasons and bases and additional development.

Additional medical evidence has been associated with the Veteran's claims file since issuance of a supplemental statement of the case in May 2012.  However, the Veteran's representative submitted waiver of agency of original jurisdiction (AOJ) consideration pursuant to 38 C.F.R. § 20.1304.  Therefore, the Board may proceed with the claims on appeal.  38 C.F.R. § 20.1304(c).  

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to extraschedular consideration for service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected left knee disability is manifested by subjective complaints of pain; objective findings include arthritis, flexion to no worse than110 degrees, extension to no worse than zero degrees, moderate ligament laxity, and history of meniscectomy with residual pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a separate 10 percent rating for residuals of left knee meniscectomy have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for Left Knee Condition

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Moreover, the evaluation of the same disability or manifestations under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

The Veteran's left knee disability is currently assigned a 20 percent rating under Diagnostic Code 5255 (impairment of the femur).  However, for reasons explained below, the Veteran would be benefited more by assigning separate ratings under Diagnostic Code 5257 (other impairment of the knee), and under Diagnostic Code 5258 (dislocation of the semilunar cartilage).

The Diagnostic Codes relevant to the knee disabilities are 5003, 5010, and 5257-5261.
 
Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Where subluxation/instability is severe, moderate, or slight, disability ratings of 30, 20, and 10 percent, respectively, are assigned.  30 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 C.F.R. §4.2, 4.6 (2015).

Diagnostic Code 5258 applies where the knee disability is manifested by dislocation of the semilunar cartilage, i.e. torn meniscus, and warrants a 20 percent rating.  

Diagnostic Code 5259 applies where the knee disability is manifested by removal of the semilunar cartilage, and warrants a 10 percent rating.

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 (and/or 5258-9).  See VAOPGCPREC 23-97.  Likewise, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257 (and/or 5258-9), the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  VAOPGCPREC 9-98.  See also Esteban v. Brown, 6 Vet. App. 259 (1994); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Separate ratings may also be assigned under Diagnostic Codes 5260 and 5261, where a veteran has both limitation of flexion and limitation of extension.  VAOPGCPREC 9-2004.  However, as will be discussed below, the evidence in this case does not establish loss of flexion or extension to even a noncompensable degree on either side; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here.

The evidence regarding the Veteran's left knee condition comes primarily from the Veteran's medical treatment records and VA examinations provided in July 2006, September 2007, April 2012, and May 2015.  At the July 2006 VA examination, the Veteran reported symptoms of pain in his knee, particularly when walking or standing, an inability to climb stairs, squat or crawl, and an inability to lift because he cannot squat down to lift properly.  The Veteran also reported that he was not working due to his knee pain.  He also had to pay someone to cut his grass, change the oil in his vehicle, and paint his home.  He treated his knee pain with physical therapy, a knee support and Motrin 800mg.  Physical examination revealed no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The Veteran's posture was abnormal in that it was forward flexed.  His gait was also abnormal, in that it was antalgic with an unequal distribution of weight, guarded movements, and leg held stiffly when ambulating.  The Veteran required a cane for ambulation.  Range of motion testing revealed flexion to 140 degrees, with evidence of pain at 130 degrees, and extension to zero degrees.  The examiner noted that the left knee was additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use.  Stability testing showed that the anterior and posterior cruciate ligaments, and medial and lateral collateral ligaments were within normal limits.  Additionally, the medial and lateral meniscus test was within normal limits.  Diagnostic imaging revealed no abnormalities.

At the September 2007 VA examination, the Veteran again reported pain in his left knee, which was elicited by physical activity and relieved by rest and medication, specifically oxycodone.  The Veteran also reported difficulty with prolonged sitting, standing, and walking, as well as difficulty with stairs.  The examiner noted that the Veteran was hospitalized and had surgical arthroscopic cleanup of the left knee in April 2007.  Physical examination revealed no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  Examination of the feet revealed no signs of abnormal weight bearing.  The Veteran's posture and gait were normal, and he did not require an assistive device for ambulation.  Range of motion testing showed flexion to 140 degrees and extension to zero degrees.  The left knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Stability testing showed that the anterior and posterior cruciate ligaments, and medial and lateral collateral ligaments were within normal limits.  Additionally, the medial and lateral meniscus test was within normal limits.  X-rays showed mild degenerative joint disease.

At the April 2012 VA examination, the Veteran continued to complain of "tremendous" pain in his left knee, particularly with weight-bearing, standing and walking.  The pain prevented him from driving a stick-shift car.  The Veteran denied flare-ups.  As to effect on occupation, the Veteran reported that he stopped working as a truck driver because his left leg could not handle the clutch.  He also tried to do auto body repair, but was unable due to his knee and back.  The examiner noted prior diagnoses of lateral tibial plateau fracture and lateral meniscus tear, as well as a meniscectomy in April 2007.  Physical examination revealed no tenderness of pain to palpitation.  Muscle strength testing was normal.  Joint stability testing was normal, except for a finding of 2+ (5-10 millimeters) on the Lachman test.  The examiner noted there was no evidence or history of patellar subluxation or dislocation.  Range of motion testing revealed flexion to 135 degrees, with no objective evidence of painful motion, and extension to zero degrees.  The Veteran did not experience additional limitation in range of motion, or functional loss after repetitive-use testing.  As to the Veteran's meniscus, the examiner noted that the Veteran had frequent episodes of joint pain, residual of his April 2007 meniscectomy.  The examiner also noted that the Veteran required the regular use of a walker to aid in ambulation.

At the May 2015 VA examination, the Veteran reported that his knee pain has gotten worse with walking, standing, and sitting.  He currently takes Naproxin.  He also reported experiencing flare-ups of pain that would wake him up at night after he had been standing for a prolonged period of time.  Range of motion testing revealed flexion to 135 degrees, and flexion to zero degrees.  There was no additional limitation of motion or functional loss following repetitive-use testing.  The examiner further noted that the Veteran's functional ability was not significantly limited with flare-ups.  Physical examination showed evidence of pain with weight-bearing and tenderness to palpitation, but no evidence of crepitus.  Muscle strength and stability testing were normal.  Finally, the examiner noted that the Veteran regularly uses a cane for ambulation.

The Veteran's medical treatment records are generally consistent with the VA examiners' findings, in that the Veteran was continuously treated for left knee pain during the period on appeal, and underwent a left knee arthroscopy in April 2007.  His medical records further show a positive McMurray test in November 2006.  A May 2007 VA orthopedic surgery noted reflects that the Veteran's range of motion was zero to 110 degrees, and that he experienced no more catching or clicking in his left knee.  The Veteran also reported locking in his left knee in December 2011.

Based on the above, the Board finds as an initial matter that a rating is not warranted under the diagnostic codes pertaining to limitation of motion (5256, 5260, and 5261), as the Veteran's range of motion has been shown to be limited to, at most, 110 degrees, with normal extension.  The Board also finds that Diagnostic Codes 5262 and 5263 do not apply as there is no evidence of impairment of the tibia and fibula, or genu recurvatum.  Additionally, in its June 2014 decision, the Board granted a separate 10 percent rating under Diagnostic Code 5003 for painful motion, and the parties to the JMR did not wish to disturb that rating.  Accordingly, that rating remains undisturbed and will not be discussed in this decision.

As to the remaining diagnostic codes, the Veteran's left knee condition warrants a 20 percent rating, but not higher, under Diagnostic Code 5257 for moderate instability.  VA treatment records and examination reports have noted the instability of the Veteran's left knee throughout the period on appeal.  The April 2012 VA examiner noted anterior instability of the left knee.  The VA examination report contained three options to describe the severity of the knee presumably corresponding to the three potential ratings of "slight," "moderate" or "severe" under Diagnostic Code 5257.  Given that the examiner endorsed the middle option of 2+ (5 10 millimeters) it is appropriate to assign the 20 percent rating for moderate knee impairment due to instability.  The maximum, 30 percent rating under this code is not warranted because there is no indication from the VA treatment records or examination reports that the Veteran's left knee instability is severe, and indeed the April 2012 examiner did not endorse the maximum level of severity of anterior instability.

The Board also finds that the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5259, due to his April 2007 meniscectomy and reports of residual pain.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.  "Symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  Stedman's Medical Dictionary, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  In other words, the term "symptomatic" is broad enough to encompass all symptoms, including pain, "locking", and effusion.  Diagnostic Code 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion.  

Simply put, the rating criteria under Diagnostic Codes 5258 and 5259 differ from each other only in that the semilunar cartilage is dislocated in Diagnostic Code 5258 and surgically absent in Diagnostic Code 5259.  Accordingly, separate ratings based on symptoms of pain and locking cannot be assigned under each of those codes.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition); see 38 C.F.R. § 4.14.

As noted above, the Veteran underwent a meniscectomy (i.e. surgical removal of the semilunar cartilage) in April 2007, and currently has residual symptoms of pain and locking.  Review of the evidence shows no evidence of dislocation of the meniscus.  Thus, Diagnostic Code 5259 is the appropriate diagnostic code in this case, and a separate 10 percent rating is therefore warranted.

The RO has rated the Veteran's condition under Diagnostic Code 5255.  However, the Veteran would be benefitted more by assignment of separate ratings under Diagnostic Codes 5257 and 5258 for each of his residual knee conditions, as that would provide him with a combined rating of 40 percent.  See 38 C.F.R. § 4.25 (2015).  The Board is precluded from assigning a 20 percent rating under both DC 5255 and DC 5257, because both diagnostic codes address impairment of the knee under three general classifications of "slight," "moderate," and "marked/severe."   Therefore to assign a rating under both codes would constitute pyramiding.  See 38 C F R § 4.14.

The Board acknowledges that the Veteran believes his left knee condition to be of greater severity.  However, his statements are supportive of the ratings assigned.  The Veteran has primarily described his symptoms as pain, instability, and difficulty with standing, walking, and sitting.  The Board also notes that the Veteran's VA primary care physician wrote a letter stating that the Veteran's left knee pain had been worsening over time, and consequently he believed the Veteran was entitled to an increase in his disability rating.  However, the symptomatology shown during VA examinations and as described by the Veteran's medical records and statements, is consistent with the ratings the Board has assigned.




VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in June 2006 and January 2012 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Board notes that the Veteran has reported seeing a non-VA physician for his knee pain, and that the claims file contains no medical records from any private physician.  However, the VA does not have a duty to obtain these records.  The notice letters provided to the Veteran requested that he identify any private physicians or hospitals pertaining to post-service treatment of his left knee.  To date, he has failed to provide any identifying information on his private physician.  Therefore, a remand to obtain any additional private medical records is unnecessary, as he has not authorized VA to request them despite the notice discussed.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1) (2015).  As the Veteran has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims, the duty to assist him in obtaining pertinent records has been satisfied.  38 C.F.R. § 3.159(c).

The Veteran was also provided with VA examinations in July 2006, September 2007, April 2012, and May 2015.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.




ORDER

A rating in excess of 20 percent for left knee instability is denied.

Entitlement to a separate 10 percent rating for residuals of left knee meniscectomy is granted, subject to the laws governing payment of monetary benefits.


REMAND

Any development affecting the previously remanded TDIU claim has an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Therefore, and in accordance with the June 2015 JMR, the Board finds that the extraschedular rating claim for the Veteran's left knee condition must also be remanded in conjunction with the pending TDIU remand, to obtain from the Director, Compensation and Pension an opinion as to whether the criteria for an extraschedular rating have been met.  See Stegall, 11 Vet. App. at 271; see also Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following actions:

1. The RO should note that the Veteran's claim for TDIU has already been remanded for further development.  In conjunction with such development, the RO shall refer the claims file to the Director, Compensation and Pension to obtain an opinion as to whether the criteria for an extraschedular rating for the Veteran's service-connected disabilities.

2.  Then, readjudicate the claim for TDIU and the claim for an extraschedular rating for the left knee condition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


